Citation Nr: 1545217	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan 


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non-service connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from May 1941 to October 1945.  The Veteran died in June 1990.  The Appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2011 decision of the VA Pension Management Center, located at the Regional Office (RO) in Milwaukee, Wisconsin.  Due to the Appellant's place of residence, the RO in Detroit, Michigan performed further development.  In July 2015, the Board remanded this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2012 rating decision, the RO granted entitlement to aid and attendance for the Appellant.  The RO also proposed a finding of incompetency for the Appellant.  The RO noted that a mentally incompetent person is defined as one who because of injury or disease lacks the mental capacity to control or manage his or her own affairs including disbursements of funds without limitation  Where there is a doubt as to whether the beneficiary is capable of administering his or her funds such doubt will be resolved in favor of competency.  The RO indicated that the Appellant's physician stated that the Appellant had been diagnosed with depression and anxiety.  In addition, he indicated that she no longer had the ability to manage your financial affairs due to poor memory and confusion.  Thus, since there was a definitive finding of incompetency by a physician, and she was not shown to be able to manage personal affairs to include disbursement of funds, the RO proposed to make a determination of incompetency for VA purposes.  38 C.F.R. § 3 353.

In July 2012, the Appellant's son submitted correspondence stating that he was the Appellant's fiduciary and handled all of her personal affairs.  

In August 2012, the RO sent the Appellant an Incompetency Notice Response and the Appellant agreed to be rated as incompetent and to forgo her due process rights.  She provided her signature.  She also completed a Durable Power of Attorney in favor of her son, S.P.M., who was charged with the duties of handling all of her financial affairs.  Nonetheless, all of VA's communication subsequent to the signed statement of the Appellant that she has a fiduciary has been provided to only the Appellant, who appears to be residing in an assisted living facility.  In addition, pursuant to the Board's remand, the Appellant was scheduled for a Board video conference hearing, which was apparently canceled, but there is no indication that the fiduciary was notified or provided an opportunity to attend on the Appellant's behalf.  Thus, it appears that the Appellant's incompetency status has not been processed and her fiduciary recognized even though the appropriate documentation has been of record for over three years.  

Also, with regard to death pension benefits, the Statement of the Case indicated that the RO asked the Appellant for evidence in an April 19, 2012 letter, and requested VA Form 21-0518-1, Improved Pension Eligibility Verification Report and VA Form 21P-8416, Medical Expense Report showing income, net worth and unreimbursed medical expenses for the periods April 28, 2011 to April 30, 2012, and projected January 1, 2012 to December 31, 2012, be completed.  In addition, the RO requested that the Appellant have an official at Rachel Sovereign M.H. complete a Statement of Care Services verifying the amount the Appellant pays monthly and the medical services that they provide to the Appellant, to also be signed by the Appellant.  However, no information was forthcoming.  In light of the Appellant's reduced ability to complete such actions on her own, as indicated above, the fiduciary should also be provided an opportunity to complete these actions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Process the Appellant's August 2012 Incompetency Notice Response and the Durable Power of Attorney provided with those papers.  A fiduciary should be recognized to handle the Appellant's VA funds.

2.  Provide notice of all actions taken by VA subsequent to August 2012 to the recognized fiduciary, including the Board's July 2015 Remand and this current Remand.  

3.  Provide the recognized fiduciary the opportunity to complete VA Form(s) 21-0518-1, Improved Pension Eligibility Verification Report and VA Form(s) 21P-8416, Medical Expense Report showing income, net worth and unreimbursed medical expenses for the periods April 28, 2011 to April 30, 2012, and thereafter.  In addition, provide the fiduciary the opportunity to have an official at Rachel Sovereign M.H. complete a Statement of Care Services verifying the amount the Appellant pays monthly and the medical services that they provide to the Appellant, to also be signed by the fiduciary.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the fiduciary should be provided with a supplemental statement of the case as to the issues on appeal. 

5.  If all claims are not granted and in the event that the recognized fiduciary did not receive notice of the Appellant's October 2015 video conference (which she did not attend), the fiduciary should be notified that he may appear at a Board video conference hearing in connection with this appeal.  If the hearing is still desired, he should be so scheduled.  Thereafter, the case should be returned to the Board for further appellate consideration.

The  Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


